Citation Nr: 1144158	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  07-22 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for hepatitis C with cirrhosis prior to March 4, 2010.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971, including service in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in July 2011.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

The Board notes that, during the pendency of this claim, the Veteran has referred to a claim under 38 U.S.C.A. § 1151 for hepatitis C.  The Veteran is already service-connected for hepatitis C, which forms the basis for this initial rating claim.  Compensation for hepatitis C under 38 U.S.C.A. § 1151 would be awarded in the same manner as he is currently compensated for this disability under direct service connection.  As such, it is moot and this claim has not been developed by VA.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the issue of TDIU is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the record suggests that the Veteran has not worked since 1999.  In his April 2001 letter, the Veteran attributed this mainly to his worries, bad nerves, and other psychiatric symptoms.  He also indicated that his physical disabilities, including his hepatitis C, contributed to his inability to secure a job.  As such, the Veteran has asserted that he is unable to work due, at least in part, due to his service-connected hepatitis C.  Thus, the Board has identified the issues as set forth on the title page.


FINDINGS OF FACT

1.  For the time period prior to June 2, 2008, the Veteran's hepatitis C was not shown to result in disabling or incapacitating episodes of disability, or cirrhosis resulting in weight loss, impairment of health, liver enlargement, muscle wasting and loss of strength, hepatomegaly, ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy.

2.  As of June 2, 2008, the Veteran's cirrhosis of the liver became characterized by episodes of ascites and hepatic encephalopathy refractory to treatment.

3.  For the time period from April 10, 2001 to October 2, 2002, the Veteran's service-connected disabilities precluded him from performing substantially gainful employment. 



CONCLUSIONS OF LAW

1.  For the time period prior to June 2, 2008, the criteria for an initial evaluation in excess of 40 percent for hepatitis C have not been met; the criteria for a separate 100 percent evaluation for cirrhosis of the liver were met effective June 2, 2008.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.14, 4.114 Diagnostic Codes 7312, 7354 (in effect before and after July 2, 2001).

2.  For the time period from April 10, 2001 to October 2, 2002, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Nonetheless, the Board observes that an RO letter dated March 2005 advised the Veteran of the types of evidence and/or information needed to substantiate a claim for a higher rating as well as the relative duties on the part of himself and VA in developing his claim.

The Board further observes that an issue of entitlement to TDIU is properly before the Board at this time.  Rice, 22 Vet. App. 447 (2009).  The effect of this decision results in the Veteran having a 100 percent compensation rate for the entire appeal period.  As such, the Board finds that no prejudice accrues to the Veteran in deciding the TDIU issue at this time.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a July 2011 video conference hearing before the undersigned.  As addressed more fully below, the Veteran was provided the opportunity to submit specified private records in support of his claim but he failed to do so.  There are no outstanding records which the Veteran has both identified and authorized VA to obtain on his behalf.  The Board is also unaware of any relevant records from the Social Security Administration.

Additionally, the Veteran has been provided several examinations during the appeal period.  The most recent formal VA examination, dated December 2009, provided all findings necessary to decide the claim.  Notably, the Veteran's condition has progressively worsened during the appeal period, and is expected to worsen over time.  Thus, there will necessarily be some evidence of potential increased severity since the last VA examination.  However, an additional examination is not warranted given that the Veteran will be assigned a 100 percent rating for the entire appeal period.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearing in July 2011, this AVLJ specifically discussed with the Veteran the types of evidence capable of substantiating his claim.  See Transcript of Board hearing, pp. 11-15.  In particular, the Veteran was advised to submit records from Corpus Christi and Bay Area Medical Centers if possible.  He was specifically advised that the record would be held open until September 26, 2011 for the submission of any additional records.  That time has passed.  Notably, the Veteran's report of treatment at these facilities for encephalopathy is accepted as true.

As addressed more fully below, the Board has awarded 100 percent compensation for the entire appeal period consistent with the allegations of the onset of severity reported by the Veteran and his spouse.  In the opinion of the Board, it would not be in the best interest of the Veteran to delay further adjudication of this case.  As such, the Board finds that, consistent with Bryant, the Board has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

The Board notes that, effective August 23, 2011, VA amended its hearing regulations to clarify that 38 C.F.R. § 3.103(c)(2) only applies to hearings before the Agency of Original Jurisdiction (AOJ) and not the Board.  76 Fed. Reg. 52574 (Aug. 23, 2011).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

In a February 2005 rating decision, the Veteran was granted service connection for hepatitis C, evaluated as noncompensably (0 percent) disabling.  The Veteran appealed that initial evaluation.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 3.156(b). 

In a May 2006 rating decision, this evaluation was increased to 40 percent, effective April 10, 2001, the date the initial claim of service connection was received.  The Veteran again appealed that decision.  See id.  In an October 2010 rating decision, the Veteran's evaluation was increased to 100 percent, effective March 4, 2010.  This decision will not disturb that 100 percent evaluation.  

Thus, as of March 4, 2010, the Veteran was in receipt of all benefits sought and the Board's inquiry will focus on the period from April 10, 2001 to March 3, 2010, to establish whether the existing staging is appropriate.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Board notes that the criteria for evaluating hepatitis C and cirrhosis of the liver changed during the pendency of this appeal.  See 66 Fed. Reg. 29,486-489 (May 31, 2001).  The Court has held that where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part on other grounds by Kuzma v. Principi, 341 F.3d 1327, 1329 (Fed.Cir.2003). 

Additionally, the VA's Office of General Counsel has determined that the amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  See VAOPGCPREC 3-00 (Apr. 10, 2000).

For the entirety of the time period at issue, the Veteran has been assigned a 40 percent evaluation under the current regulations.  Specifically, this evaluation is based on the criteria of Diagnostic Code 7354.  See May 2006 Rating Decision.  Technically, the RO erred in applying the current criteria of Diagnostic Code 7354 for the time period prior to July 2, 2001.  As this error is in the Veteran's favor, the Board will not disturb this aspect of the RO's decision.

Prior to July 2, 2001, infectious hepatitis (including hepatitis C) was evaluated under Diagnostic Code 7345.  38 C.F.R. § 4.114 (2000).  Under that diagnostic code, there was no 40 percent rating category.  A higher 60 percent evaluation was available for infectious hepatitis with moderate liver damage and disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression.  38 C.F.R. § 4.114, Diagnostic Code 7345 (2000).  A 100 percent evaluation was warranted for infectious hepatitis with marked liver damage manifest by liver function test and marked gastrointestinal symptoms, or with episodes of several weeks duration aggregating three or more a year and accompanied by disabling symptoms requiring rest therapy.  Id.

Additionally, prior to July 2, 2001, evaluation of cirrhosis of the liver under Diagnostic Code 7312 allowed for a 30 percent evaluation for moderate cirrhosis with dilation of superficial abdominal veins, chronic dyspepsia, slight loss of weight or impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7312 (2000).  A 50 percent evaluation was warranted for moderately severe cirrhosis, characterized by liver definitely enlarged with abdominal distention due to early ascites and with muscle wasting and loss of strength.  Id.  Severe cirrhosis, characterized by ascites requiring infrequent tapping, or recurrent hemorrhage from esophageal varices, aggravated symptoms and impaired health warranted a 70 percent evaluation.  Id.  A 100 percent evaluation was warranted for pronounced cirrhosis, characterized by aggravation of the symptoms for moderate and severe, necessitating frequent tapping.  Id.

For VA purposes, minor weight loss or greater losses of weight for periods of brief duration were not considered of importance.  38 C.F.R. § 4.112 (2000).  Rather, weight loss became of importance where there was appreciable loss which was sustained over a period of time with inability to regain it despite appropriate therapy.  Id.  In evaluating weight loss generally, consideration was to be given to standard age, height and weight tables as well as the individual's predominant weight pattern as reflected by the records.  Id.

As of July 2, 2001, hepatitis C is evaluated under Diagnostic Code 7354.  All ratings require serologic evidence of hepatitis C infection.  38 C.F.R. § 4.114.  The next higher evaluation of 60 percent is available for hepatitis C with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12- month period, but not occurring constantly.  Id.  Hepatitis C with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), is rated 100 percent disabling.  Id.  For rating purposes under this diagnostic code, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note 2.  Sequelae, such as cirrhosis of the liver, is to be rated under an appropriate diagnostic code, but not to use the same signs and symptoms as the basis for a rating under Diagnostic Code 7354 and under a diagnostic code for sequelae.  See 38 C.F.R. § 4.114, Diagnostic Code 7354, Note 1.  

Also as of July 2, 2001, Diagnostic Code 7312 was changed.  Under the new version of Diagnostic code 7312, cirrhosis with symptoms such as weakness, anorexia, abdominal pain, and malaise is rated 10 percent disabling.  Cirrhosis with portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss, is rated 30 percent disabling.  Cirrhosis with history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), is rated 50 percent disabling.  Cirrhosis with history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), but with periods of remission between attacks, is rated 70 percent disabling.  Cirrhosis with generalized weakness, substantial weight loss, and persistent jaundice, or; with one of the following refractory to treatment: ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy (erosive gastritis), is rated 100 percent disabling.  38 C.F.R. § 4.114. 

Additionally, VA revised the definition of weight loss at 38 C.F.R. § 4.112.  For purposes of evaluating conditions in 38 C.F.R. § 4.114 , the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease. 

The provisions of 38 C.F.R. § 4.113 contain the explanation that diseases of the digestive system often produce a common disability picture characterized by abdominal distress or pain, anemia, and disturbances in nutrition. 

In pertinent part, private treatment records dated December 2000 note a history of chronic hepatitis C with elevated liver enzymes.  The Veteran reported symptoms of weakness, tiredness and depression.  He had additional diagnoses of diabetes and anxiety/depression.  The Veteran weighed 195 pounds.

At his May 2001 VA examination, performed in conjunction with his initial claim of service connection, the Veteran reported a diagnosis of hepatitis C and abnormal liver function tests.  His weight was stable and his nutritional status appeared adequate.  On examination, there was no generalized lymphadenopathy, tenderness, or peripheral edema.  His abdomen was soft with mild tenderness on palpation of the epigastric area.  There was no organomegaly or masses appreciated.  Bowel sounds were normal active.  He weighed 195 pounds.  He was diagnosed with hepatitis C.  A VA radiographic report from later in May 2001 found cirrhotic liver with no enhancing lesions but hypodensity in the left lobe that may represent simple cyst.

A July 2001 VA clinical record included the Veteran's report of poorly controlled depression.  He had a weight of 195 pounds.

VA treatment records from January 2002 contained the Veteran's reported history of an UGI endoscopy that revealed no varices or ulcers.  He also reported being told that he had cirrhosis of the liver.  Physical examination revealed a soft, nontender mass in the epigastrium that corresponded to the left lobe of the liver.  He had recorded weights of 193 and 198 pounds.

Vet Center records dated May 2002 note gradual weight gain and low energy related to the Veteran's diabetes and depression.  A June 2002 VA nutritional consultation recorded a weight of 205 pounds, which had been an increase of 12 pounds since the beginning of the year.

In July 2002, the Veteran underwent an esophagogastroduodenoscopy (EGD).  That procedure revealed grade I esophageal varices, portal hypertensive gastropathy, and a 2 cm hiatal hernia.  He had a recorded a weight of 195 pounds.  A September 2002 clinical record recorded a weight of 209 pounds.

The November 2002 VA diabetes examination noted mildly abnormal liver function tests, etiology uncertain.  The Veteran reported his weight ranging from 196 to 205 pounds.  He had been placed on an 1800 calorie diet.  On examination, the abdomen was soft and nontender without palpable masses or organomegaly.

VA radiology records from June 2003 show cirrhosis with stigmata or portal hypertension, stable liver hypodensities in the left lobe with no enhancing masses identified, and possible choledochal cysts.  He was diagnosed with chronic hepatitis C cirrhosis.

VA hepatology clinic records from April 2003 to September 2003 note the Veteran's complaints of severe fatigue.  He was not working at the time.  The April 2003 record notes recent weight gain following the death of his sister, trouble thinking, but no decreased memory or trouble solving problems.  His skin was positive for "spiders."  He denied jaundice, hemetemesis, change in bowel habits, pain, melena, hematochezia, or joint pain.  He weighed 214 pounds.  Imaging found cirrhotic liver with no enhancing lesions but hypodensity in the left lobe, may represent a simple cyst.  An August 2003 hepatology consultation noted the Veteran to be cirrhotic with early variceal disease.  At that time, the Veteran reported concern for undergoing treatment due to severe fatigue.  The Veteran weighed 205 pounds.  A liver biopsy was interpreted as Grade 3/4, Stage 4/4 including moderate steatosis.  A September 2003 record also notes the Veteran's complaints of depressive symptoms: apathy, decreased energy, depression, and decreased activity.  His liver was normal sized.  There were no ascites, no weight gain or loss, no pain or tenderness in the location of the liver, no muscle wasting, his muscle strength was normal, and there were no other signs of liver disease.  He weighed 206 pounds.

A January 2004 VA hepatology consultation included the Veteran's report of increasing depression over his problems.  At that time, he weighed 204 pounds.  The liver was percussed at 12 centimeters.  On February 27, 2004, the Veteran underwent a VA EGD, which found portal hypertensive gastropathy and duodenitis.

VA records from May 2004 note a fatty versus fibrotic liver.  In October 2004, the Veteran weighed 201 pounds.

In October 2004, the Veteran underwent a VA liver and gallbladder examination to determine the etiology of his hepatitis C.  At that time, the Veteran denied vomiting, melena, and hemetemesis.  He was not currently being treated for his liver problems, but was being followed by the gastrointestinal clinic.  He reported no episodes of coli or abdominal pain.  To the extent that the Veteran was experiencing fatigue, weakness, depression or anxiety, these symptoms had been attributed to other service connected and non-service connected disabilities.  On examination, the Veteran was described as well-developed and well-nourished.  His abdomen was flat with normal bowel sounds.  There was no rebound or guarding, and no organomegaly with deep palpation.  There was no ascites, pain or tenderness of the liver, loss of muscle strength or wasting, abnormal liver size, or other signs of liver disease such as palmar erythema, spider angiomata, etc.  The examiner described a mild increase in liver enzymes.

VA treatment records from December 2004 note that the Veteran declined treatment for his chronic hepatitis C cirrhosis and the physician noted that his anger made it doubtful that he would ever be a candidate for treatment.  At that time, the liver was percussed at 13 centimeters with enlargement of the left lobe.

In his March 2005 statement, the Veteran stated that he was seeking 20 percent for his hepatitis C based on daily fatigue, nausea, vomiting, malaise, and right upper pain.

April 2005 VA treatment records contain physical examination results.  Soft liver was felt in epigastrium with increased consistency but no tenderness to palpation.  The Veteran was noted to be gaining weight, which was nearly 210 pounds.

A June 2005 VA CT scan showed chronic hepatitis C cirrhosis.  The Veteran was not a treatment candidate because of lack of interest and psychiatric disease.  He weighed 207 pounds.  He was requesting a ramp for his wheelchair due to 2 recent falls.  At that time, the liver was palpable at the costal margin (CM).  He weighed 203 pounds in August 2005, and 195 pounds in September 2005.

VA treatment records from December 2005 refer to cirrhotic liver with sequelae of portal hypertension and repeated the June 2005 findings.  The Veteran weighed 198 pounds.  It was noted that the Veteran was not in need of variceal surveillance.  Other VA records from that month note that the Veteran denied right upper quadrant pain, fatigue, jaundice, dark urine, and hand arthralgias.  There was no abdominal distention.

In April 2006, the Veteran underwent additional VA examination.  At that time he complained of worsening liver symptoms, specifically intermittent episodes of fatigue, malaise, anorexia and ten pound weight loss.  Liver function tests were performed and he was found not to have autoimmune hepatitis, hemochromatosis, drug induced hepatitis, or bile duct disorder.  He had had no incapacitating episodes specifically related to the liver although he had had intermittent and recurrent episodes of fatigue, malaise and anorexia over the previous year.  He had no upper quadrant pain.  The Veteran was found not to have cirrhosis of the liver at that time.  He had no hepatic encephalopathy, no hemorrhagic varices, no portal gastropathy, no portal hypertension, no jaundice, no abdominal pain, no vasculitis, and no kidney disease.  Examination of the abdomen revealed no localized tenderness, no intra-abdominal masses, no enlargement of the liver, and no organomegaly.  There were no ascites.  

An April 2006 VA clinical record recorded a weight of 198 pounds.

In his June 2006 notice of disagreement, the Veteran stated that his liver condition was at the end-stage and that he suffered constantly from all of the symptoms noted in the rating criteria for a 100 percent evaluation except for arthralgia.  While not suffering from constant arthralgia, the Veteran stated that he experienced frequent arthralgia.

VA treatment records from October 2006 include physical examination of the Veteran's abdomen, which found it too be soft, nontender, nondistended, without organomegaly or masses, and without hernias.

In his July 2007 statement, the Veteran described his daily symptoms as hypertension, fatigue, malaise, periods of debilitating incapacitation, nausea, vomiting, right upper quadrant pain, loss of appetite, gastritis, dark urine, severe pain in joints, swelling, tingling, numbness and itching in lower limbs, agitation, chronic feelings of emptiness, PTSD, severe depression, anxieties, and withdrawal from everything and everyone.  He stated that his use of insulin to regulate his service-connected diabetes prevented any weight loss.  He requested separate total evaluations for hepatitis C, cirrhosis of the liver, and splenomegaly.

In August 2007, the Veteran underwent another EGD which revealed mild gastritis, grade I esophageal varices, mild gastric varices, and no sign of gastroparesis.

A September 2007 VA CT scan found hepatic cirrhosis with portal hypertension and varices.  There was no evidence of hepatocellular carcinoma.  Trace ascites were seen in the pelvis.  The Veteran had normal celiac anatomy and stable splenic hemangiomas.  Additional VA treatment records from September 2007 note that the Veteran is well-nourished, with soft, tender, non-distended abdomen, no organomegaly or masses, and no hernias.

VA records from June 2008 note the Veteran's wife's concern that his abdomen was distended on the right side.

A September 2008 VA CT found cirrhosis with sequel of portal hypertension and a small lesion within liver segment three that was likely a cyst.  Ascites and varices were present.

VA treatment records from April 2009 include a review of systems, finding no right upper quadrant pain, swelling, generalized pruritis that was rashless, confusion or jaundice.  There was short-term memory loss and reversed sleep-wake cycle that was improved with insomnia medication.  The Veteran complained of fatigue.  There were spider angiomas on the chest, and the liver was palpable 4 centimeters below the costal margin with enlarged left lobe.  The Veteran weighed 236 pounds.  

VA treatment records from April 13, 2009 note a diagnosis of hepatic cirrhosis and portosystemic encephalopathy.

VA treatment records from May 2009 show complaints of left upper quadrant pain of two months' duration that was thought to be related to splenomegaly.  The Veteran was also found to have hepatic encephalopathy with excessive gas from medication.

An August 2009 VA CT review found hepatic cirrhosis with sequel of portal hypertension, a small amount of fluid in the left paracolic gutter and left part of the pelvis of indeterminate etiology

A November 2009 VA note state that the Veteran had recently endured several hospitalizations and was extremely debilitated.  He was unable to travel due to his medical problems.  This physician did not elaborate on which conditions had led to the hospitalizations.

In December 2009, the Veteran underwent a VA examination in conjunction with this claim.  At that time he reported progressively worse symptoms of hepatitis C that he treated with medication and diet.  The Veteran reported no incapacitating episodes within the previous twelve months.  With regard to hepatitis C symptoms, he reported near-constant fatigue and malaise, daily nausea and right upper quadrant pain, and intermittent vomiting, but no anorexia or weight loss.  With regard to cirrhosis symptoms, he reported weakness, malaise, anorexia, abdominal distention, and abdominal pain, but no jaundice or other symptoms.  Minimal ascites were recorded in the prior year, but no actual episode.  There was no evidence of malnutrition.  His liver was enlarged.  There was abdominal tenderness in both the right and left upper quadrants.  There was no evidence of portal hypertension or other signs of liver disease.

Private medical records from February 2010 show a temporary (three days) increase in cirrhosis medication.  This corresponds to VA treatment records from the same time that note a flare-up of the Veteran's chronic conditions and a recent inability to keep up with his medications due to traveling associated with a death in the family.  Additionally, VA records from this month include phone conversations with the Veteran's wife about symptoms that the physician felt sounded like ascites.

In an August 2011 letter, the VA hepatology clinic director stated that the Veteran had hepatitis C cirrhosis and had been treated for hepatic encephalopathy since April 2009.

At his July 2011 hearing, the Veteran testified that he had been told that he needs a new liver and had been placed on the liver transplant list.  Previously he had been denied a new liver because his overall health made him not a candidate.  The Veteran's wife testified that he had been in the hospital twice a month for the previous year due to his encephalopathy raising his ammonia levels.  She described his symptoms at those times as being lethargy, confusion, memory loss, and loss of balance.  She stated that his encephalopathy had become a problem in 2008, when he began having gradual memory loss.  In late 2008 or 2009, the Veteran's physician prescribed Lactulose.  In the latter part of 2009, November or December, the Veteran's physician told the Veteran and his wife that the Veteran needed to get on the liver transplant list.  The Veteran's other health conditions, however, made a liver transplant high risk.  The Veteran's wife further stated that the Veteran's ammonia levels first became a problem in 2008 (at Corpus Christ MC and Bay Area MC).  She further testified that "foggy brain" became a problem for the Veteran in July 2009 and had gotten progressively worse.

For the time period from April 10, 2001 to June 1, 2008, the criteria for an initial rating greater than 40 percent for hepatitis C with liver cirrhosis were not met at any time.  In this respect, the lay and medical evidence did not show that the Veteran's hepatitis C with liver cirrhosis was manifested by moderate liver damage and disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression; moderate cirrhosis with dilation of superficial abdominal veins, chronic dyspepsia, slight loss of weight or impairment of health; moderately severe cirrhosis, characterized by liver definitely enlarged with abdominal distention due to early ascites and with muscle wasting and loss of strength; hepatitis C with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during a 12-month period; or cirrhosis with history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis). 

Notably, the physical examinations of the Veteran essentially found no evidence of splenomegaly, dilation of superficial abdominal veins, abdominal distention, muscle wasting, significant loss of muscle strength, or anorexia.  The Veteran experienced a weight gain from an initial 195 pounds in 2000.  Otherwise, he was clinically described as well-developed and well-nourished.  Laboratory testing described mild elevation of liver enzymes.  Radiographic reports describe liver cirrhosis with portal hypertension.  EGDs demonstrated mild gastritis, grade I esophageal varices and portal hypertensive gastropathy while CT scans demonstrated portal hypertension and varices.

Significantly, there were no episodes of hemorrhage from varices or portal gastropathy, and no episodes of ascites or hepatic encephalopathy.  Trace ascites were first noted in September 2007.

The Board acknowledges the Veteran's credible report of fatigue, depression, apathy and decreased energy.  However, the Veteran provided contradictory accounts as to the severity of his symptomatology.  For example, in June 2006 and July 2007 statements, the Veteran reported a host of daily symptoms such as fatigue, malaise, nausea, vomiting, right upper quadrant pain, loss of appetite, gastritis, dark urine, severe pain in joints, etc., that resulted in "periods of debilitation."  However, his complaint of severity directly contradicts his denial of such impairment to examiners in April 2003, June 2005, and April 2006.

Notably, a VA examiner in October 2004 provided opinion that the Veteran's various reports of fatigue, weakness, depression and anxiety were not attributable to his hepatitis C.

Overall, the Veteran's report regarding the severity of his hepatitis C symptoms for the time period prior to June 2, 2008 are not credible to the extent they speak to disabling or incapacitating episodes of hepatitis C symptomatology.  The evidentiary record as a whole, including statements by the Veteran in April 2003, June 2005, and April 2006, do not provide a picture of disabling or incapacitating episodes of hepatitis C symptomatology.

However, the Board finds that the criteria for a 100 percent rating for cirrhosis under Diagnostic Code 7312 (in effect since July 2, 2001) were met on June 2, 2008.  At this time, the Veteran's spouse reported an observation that the Veteran's abdomen was distended.  A subsequent CT scan demonstrated ascites.  In a relatively short time period thereafter, the Veteran was diagnosed and treated for portosystemic encephalopathy.  These two episodes of ascites and portosystemic encephalopathy are separate and distinct from the symptomatology supporting the 40 percent rating under Diagnostic Code 7345, and support a 70 percent rating under Diagnostic 7312.

However, the subsequent treatment records demonstrate that the ascites were present during an August 2009 CT scan, and a November 2009 VA record described the Veteran as having multiple hospitalizations and being extremely debilitated.  The Veteran and his spouse credibly testified that these hospitalizations were due to encephalopathy.  An August 2011 letter from his treating VA physician indicated continuing treatment for encephalopathy since April 2009.  On this evidence, the Board finds that the ascites and portosystemic encephalopathy which began on June 2, 2008, were refractory to treatment; thus meeting the criteria for a 100 percent rating under Diagnostic Code 7312.

The Board has also considered whether a separate higher rating is warranted under Diagnostic Code 7354.  The 100 percent rating under Diagnostic Code 7312 contemplates generalized weakness, and the type of symptomatology associated with ascites, hepatic encephalopathy, varices and portal gastropathy.  As such, a higher rating still under Diagnostic Code 7354 is not warranted.  

In sum, the Board finds that, at no time during the pendency of this claim for an increased rating, has the Veteran's hepatitis C itself warranted an evaluation in excess of 40 percent.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the symptoms associated with his cirrhosis of the liver are sufficient to warrant a separate 100 percent evaluation as of June 2, 2008.  A separate rating for liver cirrhosis prior to June 2, 2008 is not warranted as those symptoms were accounted for in the rating for hepatitis C.  In reaching these conclusions, the benefit of the doubt has been applied as appropriate.  See 38 U.S.C.A. § 5107(b).

As reported above, the Veteran has raised the issue of entitlement to TDIU since the inception of the appeal.  The records reflects that, as of April 10, 2001, the Veteran held a combined 70 percent service-connected rating based upon hepatitis C, rated as 40 percent disabling; posttraumatic stress disorder (PTSD), rated as 30 percent disabling; diabetes mellitus, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable.  Thus, the Veteran was eligible for a TDIU rating under 38 C.F.R. § 4.16(a).

TDIU may be awarded TDIU based upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442   (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

However, in order to be granted TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Historically, the Veteran last worked in 1999 as a laborer.  He completed high school, and had some training for automobile body repair.  He reports that he stopped working due to his nerves, inability to sleep, fatigue, appetite variation and need to treat diabetes mellitus and hepatitis C.  A December 2000 clinical record noted his complaints of weakness, tiredness and depression, with the examiner listing only the now service-connected disabilities of diabetes, hepatitis C and anxiety/depression as the cause of these symptoms. 

As of April 10, 2001, the Veteran had symptomatic service-connected impairments involving his digestive system (40 percent for hepatitis C), hearing (10 percent for tinnitus with sufficient hearing loss to constitute a disability for VA purposes), endocrine system (20 percent for diabetes mellitus) and psychiatric status (30 percent for PTSD).  Notably, he was ultimately awarded a 100 percent rating for PTSD effective October 3, 2002.  

Addressing this matter in a practical manner, including consideration of the service-connected impairments involving multiple bodily systems, the limited types of employment available to the Veteran given his disability status and limited education and vocational experience, and his credible testimony of being unable to work due to service-connected disabilities as of April 10, 2001, the Board resolves reasonable doubt in favor of the Veteran by finding that his service-connected disabilities have rendered him unable to secure or follow substantially gainful employment for the time period from April 10, 2001 to October 2, 2002.  38 U.S.C.A. § 5107.  The appeal on the TDIU issue is granted.

Given the above, the Board finds no basis for referring the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).



ORDER

An initial evaluation in excess of 40 percent for hepatitis C under Diagnostic Code 7345 is denied, but a separate 100 percent evaluation for cirrhosis of the liver under Diagnostic Code 7312 is granted effective June 2, 2008.

Entitlement to TDIU for the time period from April 10, 2001 to October 2, 2002 is granted.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


